                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 BRIDGETON LANDFILL, LLC,                      )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:18-cv-01800-SRC
                                               )
 MALINCKRODT LLC,                              )
                                               )
         Defendant(s).                         )

                                MEMORANDUM AND ORDER

        IT IS HEREBY ORDERED that, within ten (10) days of the date of this Order, the

parties shall file a supplement to their joint status report, Doc. 49, advising the Court on the

status of proceedings with the EPA, as required by this Court’s Order of October 4, 2019, Doc.

45.

        IT IS FURTHER ORDERED that, on or before February 11, 2020, the parties shall file

an additional joint status report advising the Court on the progress of mediation, the planned next

steps for mediation, the status of proceedings with the EPA, and discovery as to Citigroup and

related entities.


        So Ordered this 12th day of December, 2019.



                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                   1
